DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               YIGAL GAZIT,
                                 Appellant,

                                     v.

BRANCH BANKING AND TRUST COMPANY, SUCCESSOR BY MERGER
                   TO BANKATLANTIC,
                        Appellee.

                               No. 4D17-319

                           [February 22, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. CACE15015848.

  Mark L. Pomeranz of Pomeranz & Associates, P.A., Hallandale, for
appellant.

   Robert M. Coplen, and Elizabeth C. Fitzgerald of Robert M. Coplen, P.A.,
Largo, for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, MAY and DAMOORGIAN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.